Extended Opinion by
Judge Carroll
on Petition eor Rehearing.
In the opinion it is held that as the Legislature by the' act of 1908, now section 965 of the Kentucky Statutes, provided that the circuit court of Mc-Cracken county should hold three civil terms and three criminal terms during each year, that it is not competent to try a criminal case in McCracken county at a term designated as a civil term or a civil ease at a ierm prescribed in the act for the trial of criminal eases.
Upon a reconsideration of so much of the opinion as relates to this point, we have concluded that the act of 1908, in so far as it undertakes to divide the terms of the circuit court to be held in McCracken county into civil terms and criminal terms, is in violation of section 59, subsec. 1, Const. This subsection, in connection with the preceding clause, reads: ‘ ‘ The General Assembly shall not pass local or special acts concerning any of the following subjects or for any *13of the following purposes, namely: To regulate the jurisdiction, or the practice, or the circuits of the courts of justice, or the rights, powers, duties or compensation of the officers thereof; but the practice in circuit courts in continuous session may by a general law be made different from the practice of circuit courts held in terms.” The Legislature in providing that there should be held in McCracken county civil terms and criminal terms evidently intended, as said in the opinion, to divide the circuit court of Mc-Cracken county into three criminal and three civil terms each year, the legal effect of which, if the act was valid, would be to deprive the court of power or jurisdiction to try criminal cases, impanel a grand jury, or dispose of any other matter pertaining to the administration of the criminal law at or during a civil term of the court, or to try a civil action or proceeding at or during a criminal term of the court. In thus undertaking to divide the terms into civil and criminal terms the Legislature undertook to and did enact a local and special act, applicable alone to McCracken county, regulating, the jurisdiction of the circuit court in that county; and this it was without power to do. Although it would not be advisable and would create much confusion, in the trial and disposition of cases, it would yet be competent for the Legislature to enact a general law providing that all circuit courts in the state, except those in continuous session, might hold terms for the trial of civil cases and terms for the trial of criminal cases. But it is without authority to single out one or more counties in which courts of continuous session are not held and prescribe that in such county or counties there shall be held civil terms and criminal terms.
*14This conclusion does not affect the validity of any other part of the act, or alter or disturb the number of terms of the circuit court that may be held iu McCracken county, but at each of the terms civil and criminal cases array be heard and disposed of. In other words, each term is a general term of the circuit court at which any business that the circuit court may have jurisdiction of can be heard and determined:
So much of the opinion as is in conflict with the views herein expressed is withdrawn, and the petition for rehearing is overruled.